DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Killian on 5/23/22.

The application has been amended as follows: 

1. (Currently Amended) An electronic device comprising:
		a keyword storage configured to store identification information for identifying a registrant and a registered keyword based on an utterance of the registrant in association with each other;
		a command storage configured to store a plurality of required authentication scores correlated with the identification information different from each other in association with one command, and store a command for specifying an operation content and the required authentication scores to be used for determining whether to execute an operation specified by the command in association with each other;
		a data generator configured to generate grammar data including a registered keyword acquired from the keyword storage and a command acquired from the command storage;
		an utterance recognizer configured to match the grammar data generated by the data generator and extracted data extracted from an utterance of a user, and acquire a recognized authentication score indicating a matching degree between the registered keyword included in the grammar data and a part of the extracted data and a recognized command recognized from at least a part of a remaining part of the extracted data;
		an authenticator configured to determine, in a case where the required authentication score associated with the command determined to be the same as the recognized command acquired by the utterance recognizer is equal to or lower than the recognized authentication score acquired by the utterance recognizer, that the command is recognized and determine that the command is not recognized in a case where the required authentication score is higher than the recognized authentication score and output determination signal; [[and]]
		a controller configured to activates a component that executes an operation related to the recognized command when the determination signal indicating that the recognized command is recognized is input; and
an acoustic analyser configured to generate first time-series data and second time-series data, the first time-series data including acoustic feature amounts obtained by analyzing the utterance of the registrant, and the second time-series data including acoustic feature amounts obtained by analyzing the utterance of the user,
wherein the keyword storage stores the first time-series data input from the acoustic analyser, as the registered keyword, and
	wherein the utterance recognizer acquires the recognized authentication score and the recognized command by using the second time-series data input from the acoustic analyser as the extracted data.

2. (Original) The electronic device according to claim 1, wherein the data generator generates the grammar data including the required authentication score associated with the command.

3. (Previously Presented) The electronic device according to claim 1, wherein the data generator generates the grammar data by linking the command to the end of the registered keyword.

4. (Canceled)  

5. (Currently Amended) The electronic device according to claim [[4]] 1, wherein the acoustic analyser uses the same acoustic feature amount parameter to extract the registered keyword and the command from the utterance of the user.

6. (Currently Amended) The electronic device according to claim [[4]] 1, wherein the acoustic analyser uses acoustic feature amount parameters different from each other to extract the registered keyword and the command from the utterance of the user.

7. (Previously Presented) The electronic device according to claim 1, wherein the utterance recognizer determines a type of the command included in at least a part of a remaining part of the extracted data by using an acoustic model.

8. (Previously Presented) The electronic device according to claim 1, wherein, in a case where the keyword storage stores a plurality of first pairs as pairs of the identification information and the registered keyword associated with each other and where the command storage stores a plurality of second pairs as pairs of the command and the required authentication score,
	the data generator generates a plurality of pieces of grammar data including different combinations of the first pairs and the second pairs,
	the utterance recognizer selects, among the plurality of pieces of grammar data, the grammar data including the command determined to be the same as the recognized command and having a highest value of the recognized authentication score which is acquired, and
	the authenticator compares the recognized authentication score acquired from the selected grammar data and the required authentication score associated with the command determined to be the same as the command included in at least a part of the remaining part of the extracted data.

9. (Currently Amended) A control method for an electronic device, comprising:
		causing a keyword storage to store identification information for identifying a registrant and a registered keyword based on an utterance of the registrant in association with each other;
		causing a command storage to store a plurality of required authentication scores correlated with the identification information different from each other in association with one command, and store a command for specifying an operation content and the required authentication scores to be used for determining whether to execute an operation specified by the command in association with each other;
		causing a data generator to generate grammar data including a registered keyword acquired from the keyword storage and a command acquired from the command storage;
		causing an utterance recognizer to match the grammar data generated by the data generator and extracted data extracted from an utterance of a user, and acquire a recognized authentication score indicating a matching degree between the registered keyword included in the grammar data and a part of the extracted data and a recognized command recognized from at least a part of a remaining part of the extracted data; [[and]]
		causing an authenticator to determine, in a case where the required authentication score associated with the command determined to be the same as the recognized command acquired by the utterance recognizer is equal to or lower than the recognized authentication score acquired by the utterance recognizer, that the command is recognized and determine that the command is not recognized in a case where the required authentication score is higher than the recognized authentication score; and
causing an acoustic analyser to generate first time-series data and second time-series data, the first time-series data including acoustic feature amounts obtained by analyzing the utterance of the registrant, and the second time-series data including acoustic feature amounts obtained by analyzing the utterance of the user,
wherein the keyword storage stores the first time-series data input from the acoustic analyser, as the registered keyword, and
	wherein the utterance recognizer acquires the recognized authentication score and the recognized command by using the second time-series data input from the acoustic analyser as the extracted data.

10. (Currently Amended) A control program for an electronic device causing a computer to function as:
		a keyword storage configured to store identification information for identifying a registrant and a registered keyword based on an utterance of the registrant in association with each other;
		a command storage configured to store a plurality of required authentication scores correlated with the identification information different from each other in association with one command, and store a command for specifying an operation content and the required authentication scores to be used for determining whether to execute an operation specified by the command in association with each other;
		a data generator configured to generate grammar data including a registered keyword acquired from the keyword storage and a command acquired from the command storage;
		an utterance recognizer configured to match the grammar data generated by the data generator and extracted data extracted from an utterance of a user, and acquire a recognized authentication score indicating a matching degree between the registered keyword included in the grammar data and a part of the extracted data and a recognized command recognized from at least a part of a remaining part of the extracted data; and
		an authenticator configured to determine, in a case where the required authentication score associated with the command determined to be the same as the recognized command acquired by the utterance recognizer is equal to or lower than the recognized authentication score acquired by the utterance recognizer, that the command is recognized and determine that the command is not recognized in a case where the required authentication score is higher than the recognized authentication score; and
causing an acoustic analyser to generate first time-series data and second time-series data, the first time-series data including acoustic feature amounts obtained by analyzing the utterance of the registrant, and the second time-series data including acoustic feature amounts obtained by analyzing the utterance of the user,
wherein the keyword storage stores the first time-series data input from the acoustic analyser, as the registered keyword, and
	wherein the utterance recognizer acquires the recognized authentication score and the recognized command by using the second time-series data input from the acoustic analyser as the extracted data

11. (Previously Presented) The electronic device according to claim 2, wherein the data generator generates the grammar data by linking the command to the end of the registered keyword.

12. (Canceled)

13. (Currently Amended) The electronic device according to claim [[12]] 2, wherein the acoustic analyser uses the same acoustic feature amount parameter to extract the registered keyword and the command from the utterance of the user.

14. (Currently Amended) The electronic device according to claim [[12]] 2, wherein the acoustic analyser uses acoustic feature amount parameters different from each other to extract the registered keyword and the command from the utterance of the user.

15. (Previously Presented) The electronic device according to claim 2, wherein the utterance recognizer determines a type of the command included in at least a part of a remaining part of the extracted data by using an acoustic model.

16. (Previously Presented) The electronic device according to claim 2, wherein, in a case where the keyword storage stores a plurality of first pairs as pairs of the identification information and the registered keyword associated with each other and where the command storage unit stores a plurality of second pairs as pairs of the command and the required authentication score,
	the data generator generates a plurality of pieces of grammar data including different combinations of the first pairs and the second pairs,
	the utterance recognizer selects, among the plurality of pieces of grammar data, the grammar data including the command determined to be the same as the recognized command and having a highest value of the recognized authentication score which is acquired, and
	the authenticator compares the recognized authentication score acquired from the selected grammar data and the required authentication score associated with the command determined to be the same as the command included in at least a part of the remaining part of the extracted data.

17. (Canceled)  

18. (Currently Amended) The electronic device according to claim [[17]] 3, wherein the acoustic analyser uses the same acoustic feature amount parameter to extract the registered keyword and the command from the utterance of the user.

19. (Currently Amended) The electronic device according to claim [[17]] 3, wherein the acoustic analyser uses acoustic feature amount parameters different from each other to extract the registered keyword and the command from the utterance of the user.

20. (Previously Presented) The electronic device according to claim 3, wherein the utterance recognizer determines a type of the command included in at least a part of a remaining part of the extracted data by using an acoustic model.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: an utterance recognizer configured to match the grammar data generated by the data generator and extracted data extracted from an utterance of a user, and acquire a recognized authentication score indicating a matching degree between the registered keyword included in the grammar data and a part of the extracted data and a recognized command recognized from at least a part of a remaining part of the extracted data; an authenticator configured to determine, in a case where the required authentication score associated with the command determined to be the same as the recognized command acquired by the utterance recognizer is equal to or lower than the recognized authentication score acquired by the utterance recognizer, that the command is recognized and determine that the command is not recognized in a case where the required authentication score is higher than the recognized authentication score and output determination signal; a controller configured to activates a component that executes an operation related to the recognized command when the determination signal indicating that the recognized command is recognized is input; and an acoustic analyser configured to generate first time-series data and second time-series data, the first time-series data including acoustic feature amounts obtained by analyzing the utterance of the registrant, and the second time-series data including acoustic feature amounts obtained by analyzing the utterance of the user, wherein the keyword storage stores the first time-series data input from the acoustic analyser, as the registered keyword, and wherein the utterance recognizer acquires the recognized authentication score and the recognized command by using the second time-series data input from the acoustic analyser as the extracted data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433